UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7516


HOWARD Z. GARNETT,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director, Department of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:14-cv-00452-GEC-RSB)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Howard Z. Garnett, Appellant Pro Se.   Alice Theresa Armstrong,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Howard   Z.   Garnett    seeks    to    appeal       the       district   court’s

orders denying relief on his 28 U.S.C. § 2254 (2012) petition

and denying Garnett’s Fed. R. Civ. P. 59(e) motion to alter or

amend that judgment.          The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

See   28   U.S.C.     § 2253(c)(1)(A)        (2012).             A     certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies     this     standard         by      demonstrating           that

reasonable     jurists     would    find      that     the           district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies     relief     on   procedural        grounds,       the        prisoner      must

demonstrate    both    that   the   dispositive           procedural        ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Garnett has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability, deny Garnett’s motion to

amend his informal brief to include a newly obtained affidavit,

and dismiss the appeal.        We dispense with oral argument because

                                        2
the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3